Citation Nr: 0020576	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  93-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple myeloma due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1993, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for multiple myeloma due to 
Agent Orange exposure.  The veteran subsequently perfected an 
appeal of that decision

In a November 1997 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There is no competent evidence of record diagnosing the 
veteran with multiple myeloma.

2.  The veteran's claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for multiple 
myeloma are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, the veteran did not 
receive any combat citations, and he does not claim that any 
of his disabilities or Agent Orange exposure occurred during 
combat, so this provision does not apply to him.

An exception to the general requirements for well grounding a 
claim applies to cases where the veteran has one of several 
listed diseases related to Agent Orange exposure.  See Brock 
v. Brown, 10 Vet. App. 155, 162 (1997).  Service connection 
will be awarded automatically on a presumptive basis where 
the veteran served in Vietnam and has one of the enumerated 
diseases listed in 38 C.F.R. § 3.309 (1999). See 38 U.S.C.A. 
§ 1116(3) (West 1991); 38 C.F.R. § 3.307(a)(6)(iii) (1999).  
However, a veteran who does not have one of the listed 
diseases must establish a medical nexus between his non-
listed disability and exposure to Agent Orange, and must 
establish that he or she was exposed to Agent Orange in 
service, since the presumption of exposure does not apply 
absent a listed disability.  See McCartt v. West, 12 Vet. 
App. 164, 168-69 (1999).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

Additionally, a disease associated with exposure to certain 
herbicide agents and listed in 38 C.F.R. § 3.309(e) (1999), 
will be considered to have been incurred in service under the 
circumstances outlined in this section even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a) (1999).  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1999), will be considered 
chronic.  Id.
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1999), shall be presumed 
to have been exposed to an herbicide agent during such 
service, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  The last date 
on which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
Id.  "Service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, and the requirements of 
38 C.F.R. § 3.307(a)(6) (1999), are met and the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1999), are 
also satisfied, the following diseases will be presumed 
service-connected even though there may be no evidence of such 
a disease during service: chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e) (1999).

The diseases listed at 38 C.F.R. § 3.309(e) (1999), shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Court has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
multiple myeloma is not well grounded.  Although the RO did 
not specifically state that it denied the veteran's claim on 
the basis that it was not well grounded, the Board concludes 
that deciding the claim on this basis herein is not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
By denying the claim on the merits, the RO accorded the claim 
a broader (not lesser) scope of review than it merited.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded. 

In the present case, the veteran reported a history of a 
diagnosis of multiple myeloma in 1978 based on blood test 
results and a normal bone scan at his October 1995 VA 
examination.  The examiner noted a diagnosis of possible 
multiple myeloma and provided no further explanation or any 
subsequent conclusive determination as to whether or not the 
veteran suffers from this disability.  In November 1997, the 
Board remanded the claim for an examination and development 
to ascertain whether or not the veteran had multiple myeloma.  

Upon remand the RO obtained or attempted to obtain all 
records identified by the veteran.  Several of the private 
facilities and physicians contacted indicated that the 
records were no longer available, and the records that were 
received contained no diagnosis of multiple myeloma.  The 
veteran was scheduled for examinations in November 1998 and 
December 1998 which he could not attend due to transportation 
problems.  He was again scheduled for an examination in April 
1999, which he canceled.  The RO scheduled him for 
examinations in June 1999 and July 1999, and the veteran 
responded indicating that he did not wish to attend an 
examination at the VA and that he was going to obtain medical 
evidence from a private examination and submit this evidence.  
No evidence was submitted.  In April 2000, the RO sent a 
letter to the veteran informing him that the case was being 
returned to the Board, and he should submit any new evidence 
within 90 days.  No evidence was submitted by the veteran.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
will be evaluated based on the evidence of record.  38 C.F.R. 
§ 3.655 (1999).  Given that the veteran has been provided 
notice of his examinations and has declined to attend the 
scheduled examinations, pursuant to this regulation, the 
Board finds that a determination on his claim will be made 
based on the evidence of record.  At this time, the Board 
notes that the veteran has not submitted the additional 
evidence he stated he would submit, despite the fact that 
ample time has been provided within which he could do so.  

As discussed above, the record contains no diagnosis of 
multiple myeloma.  The closest diagnosis is the VA examiner's 
unexplained "possible multiple myeloma" and this diagnosis 
does not establish a current disability.  Accordingly, his 
claim of entitlement to service connection for multiple 
myeloma, claimed as secondary to Agent Orange exposure, is 
not well-grounded and the veteran's claim is denied on both a 
presumptive and direct basis since competent evidence of a 
current disability is a requirement for an award of benefits 
under both theories of compensation.  


ORDER

Entitlement to service connection for multiple myeloma due to 
Agent Orange Exposure is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

